                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 1 of 21



 1                         UNITED STATES DISTRICT COURT FOR THE
 2                              WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION
 3
     STEVEN BETTNER                                  §         CIVIL ACTION NO:
 4
                                                     §
 5                  Plaintiff                        §         3:19-cv-349
     v.                                              §
 6                                                   §
 7   THOR MOTOR COACH, INC.                          §
     CWI, INC., AND                                  §
 8   BANK OF THE WEST                                §
                                                     §
 9
                    Defendants                       §         JURY TRIAL REQUESTED
10
                                              COMPLAINT
11
12                                              I.       Parties

13           1.     Plaintiff, STEVEN BETTNER, is an individual that is now and has been at all times
14
     a citizen of Las Cruces, State of New Mexico.
15
             2.     Defendant, THOR MOTOR COACH, INC., hereinafter “THOR,”is an Indiana
16
17   corporation authorized to do and doing business in the State of Indiana with its principal place of

18   business located at 900 CR 1, PO Box 3030, Elkhart, in, 46515, USA and is a warrantor of a
19
     Recreational Vehicle that Plaintiffs purchased and is a merchant in goods of the kind involved in
20
     this case.
21
22                  THOR agent for service of process is C T Corporation System, 350 North St. Paul

23   Street, Suite 2900, Dallas, TX 75201-4234.
24
             3.     Defendant, CWI, INC., hereinafter “CAMPING WORLD,” is a foreign corporation
25
     authorized to do and doing business in the State of Texas.
26
27                  CAMPING WORLD's agent for service of process is C T Corporation System, 1999

28

                                                         -1-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 2 of 21



 1   Bryan St., Ste. 900, Dallas, Texas 75201-3136.
 2
             4.      Defendant, BANK OF THE WEST, hereinafter “BANK OF THE WEST,” is foreign
 3
     financial institution authorized to do and doing business in the State of Texas whose agent for
 4
 5   service of process is C T Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136.

 6                                             II.    Jurisdiction
 7
             5.      This court has jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(1) because
 8
     Plaintiff and Defendants are citizens of different states and the amount in controversy exceeds
 9
10   $75,000.00, excluding interest and costs. The total cost of the subject vehicle to the Plaintiffs

11   including finance charges to date, out of pocket expenses, lost wages, loss of use damages,
12
     non-pecuniary damages, and attorney fees will be over $75,000.00.
13
                     This court has jurisdiction over this lawsuit because the suit arises under the
14
15   Magnuson-Moss Warranty Act pursuant to 15 USC § 2310(d).

16                   This court also has supplemental jurisdiction under 28 USC § 1367 over Plaintiff’s
17
     state law claims because said claims are so related to the claims within the Court’s original
18
     jurisdiction that they form part of the same case or controversy under Article 3 of the United States
19
20   Constitution.
21                                                III.    Venue
22
             6.      Venue is proper in this district under 28 U.S.C. §1391(a)(3) because the Defendants
23
     are subject to personal jurisdiction in this district and there is no other district where the suit may be
24
25   brought.
26                   Venue is also proper in this district under Tex. Bus. & Com. Code §17.56. VENUE.
27
     An action brought under this subchapter may be brought:
28

                                                         -2-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 3 of 21



 1                  (1)     in any county in which venue is proper under Chapter 15, Civil Practice and
 2                          Remedies Code; or

 3                  (2)     in a county in which the defendant or an authorized agent of the defendant
                            solicited the transaction made the subject of the action at bar.
 4
 5                  Venue is also proper in this district under Tex. Bus. & Com. Code §15.033. Breach

 6   of Warranty By Manufacturer:
 7
                    A suit for breach of warranty by a manufacturer of consumer goods may be brought
 8
     in any county in which all or a substantial part of the events or omissions giving rise to the claim
 9
10   occurred, in the county in which the manufacturer has its principal office in this state, or in the

11   county in which the plaintiff resided at the time the cause of action accrued.
12
                                        IV.     Conditions Precedent
13
            7.      All conditions precedents have been performed or have occurred.
14
15                                                V.    Facts
16                                         A.    The Transaction
17
            8.      December 9, 2017, Plaintiff purchased a new 2017 THOR ACE MODE 30.2 bearing
18
     VIN 1F65F5Dy7HDA11075, hereinafter "ACE," from CAMPING WORLD.
19
20                  The "ACE," was purchased primarily for Plaintiff’ personal use. The sales contract
21   was presented to Plaintiff at the dealership and was executed at the dealership.
22
            9.      The sales price of the ACE, was $93,840.46. Civil or Punitive penalties for breach
23
     of warranty are recoverable under the Warranty Act, if they are recoverable for breach of warranty
24
25   under the applicable state law. See Hughes v. Segal Enterprises, Inc., 627 F. Supp. 1231, 1238
26   (W.D. Ark. 1986); Chariton Vet Supply, Inc. v. Moberly Motors Co., 2:08CV47MLM, 2009 WL
27
     1011500 (E.D. Mo. Apr. 15, 2009).
28

                                                       -3-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 4 of 21



 1          10.     The contract of sale was assigned to Defendant, BANK OF THE WEST. The
 2
     contract which was assigned contained the following provision:
 3
                    "NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT
 4
                    CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES
 5                  WHICH THE DEBTOR COULD ASSERT AGAINST THE
                    SELLER OF GOODS OR SERVICES OBTAINED PURSUANT
 6                  HERETO OR WITH THE PROCEEDS HEREOF.
 7                  RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT
                    EXCEED AMOUNTS PAID BY THE DEBTOR
 8                  HEREUNDER."
 9
                                             B.    Implied Warranties
10
            11.     As a result of the sale of the ACE by Defendants to Plaintiff, an implied warranty of
11
12   merchantability arose in the transaction which included the guarantee that the ACE would pass

13   without objection in the trade under the contract description; and that the ACE was fit for the
14
     ordinary purpose for which such motor vehicles are purchased.
15
            12.     Subsequent to the sale, an implied warranty arose in connection with the repairs
16
17   performed by the Defendants. Specifically, the Defendants impliedly warranted that the repair work

18   had been performed in a good and workmanlike manner.
19
                                        C.        Express Warranties
20
            13.     In addition to the implied warranties that arose in the transaction, certain
21
22   representations and express warranties were made, including, that any malfunction in the ACE,

23   occurring during a specified warranty period resulting from defects in material or workmanship
24
     would be repaired, and that repair work on the ACE had, in fact, repaired the defects.
25
            14.     Plaintiff’s purchase of the ACE was accompanied by express warranties offered by
26
27   the Defendants, THOR‘s and CAMPING WORLD‘s, and extending to Plaintiff. These warranties

28

                                                       -4-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 5 of 21



 1   were part of the basis of the bargain of Plaintiff’s contract for purchase of the ACE.
 2
            15.     The basic warranty covered any repairs or replacements needed during the warranty
 3
     period due to defects in factory materials or workmanship. Any required adjustments would also be
 4
 5   made during the basic coverage period. All warranty repairs and adjustments, including parts and

 6   labor, were to be made at no charge. Additional warranties were set forth in the THOR‘s warranty
 7
     booklet and owners manual.
 8
                                         D.    Actionable Conduct
 9
10          16.     In fact, when delivered, the ACE was defective in materials and workmanship, with

11   such defects being discovered within the warranty periods. Many defective conditions have occurred
12
     since purchase, including, but not limited to, the following in the Plaintiff’s own words:
13
                    “We purchased a new 2017 Thor Ace on December 8, 2017. The
14
                    following week (Dec 11-17) we traveled from our home in New
15                  Mexico to Georgia and back. During this trip, one rainy night we
                    woke to water streaming down our headboard, flooding the
16                  nightstand, wall, and bedroom floor from an unidentified entry
17                  point above the bed. This was alarming, but when the rain
                    stopped, we cleaned up and continued to our destination. On this
18                  trip we noticed the electric sleeping loft was not functioning
                    properly (it was not level when it came down, appearing to be
19
                    unstable with the roller track). This concerned us for safety and
20                  we encouraged our children to share sleeping accommodations in
                    other areas of the RV. On January 4, 2017 I reported the 11 or so
21                  problems we identified on this initial trip, and made
22                  arrangements to bring the RV in for repair.

23                  Unfortunately, when we started the RV to bring it in, unknown
                    to us, the rear electric leveling jacks had become stuck in a down
24
                    position. There was no indication that the jacks had failed to
25                  retract properly, and we attempted to drive normally. It wasn't
                    until we heard and felt the scraping against concrete that we
26                  realized the jacks weren't operating. We called Camping World
27                  and the "Good Sam" roadside assistance and after approximately
                    two hours of calls, transfers, call backs, etc. we were eventually
28

                                                     -5-
     Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 6 of 21



 1    walked through a manual system reset which resulted in the jacks
 2    retracting enough for us to bring the unit in to Camping World
      as planned.
 3
      We brought the unit in on Jan 17, 2018 and did not get it back
 4
      until February 2, 2018. We were told the leak could not be
 5    replicated or identified, so that we should essentially not worry
      about it happening again, that it must have been just a fluke. We
 6    were also told that all of the items we identified had been
 7    repaired. As we were leaving, I thought we had better just double
      check, since we don't live particularly close to Camping World,
 8    and bringing the RV back is a major inconvenience. We looked
      over the completed items, and attempted to operate the electric
 9
      awning they had "repaired". It immediately failed to open
10    properly. We returned to the service office and told them that
      they had not corrected the problem. Technicians walked out and
11    confirmed that indeed, the awning was still inoperable. They told
12    us they would order a new awning and that we would be
      contacted in a week or so to bring the RV in for installation.
13
      We were never contacted. I followed up with a phone call, and
14
      was told that there was no record of this order, and that upon
15    review, the awning had not been ordered at all, in fact, they
      didn't know if such an order would be authorized, they needed to
16    call Thor. I again followed up days later and was told that I
17    would need to bring the RV back so they could get the 'part
      number' for the awning.
18
      In the meantime, now in March, we planned a family weekend,
19
      and were going to camp locally. Our seven year old child was
20    attempting to climb to her top bunk bed, using the built in
      ladder, when the entire facia supporting the ladder fell off,
21    sending her tumbling, and leaving a multitude of extremely sharp
22    screws exposed at her eye level. With the bunk bed no longer
      functional, and the RV unsafe for children, the trip was canceled.
23    We again returned the RV to Camping World, and roughly a
      week and a half later, they secured the facia back onto the bunk
24
      bed, but despite our request, they still had not addressed the
25    awning, again sighting that they tried and didn't have the correct
      parts.
26
27    As May approached, we again began to plan family fun in this
      RV (that we thus far had only used successfully once). We were
28

                                     -6-
     Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 7 of 21



 1    going to travel to Florida for Memorial Day. When my husband
 2    went to start the RV, the battery was dead. We confirmed that we
      had gone through the proper procedures for storing, and the
 3    power supply should not have been depleted. Still, we had it jump
      started and went about cleaning and dusting, letting the battery
 4
      recharge. To our surprise, the RV continued to fail to start
 5    thereafter, and both the engine and motor home (on different
      batteries and power sources) had no power. We jump started the
 6    engine, but still had no power in the rest of the unit (the slide, the
 7    appliances, air conditioner, etc.) My husband plugged the RV
      into our home for an unrelated external power source, but still,
 8    nothing in the RV would power on. There was a total electrical
      system failure. We again contacted Camping World and returned
 9
      the RV to their repair center on May 21, 2018. As of today's date
10    (June 4, 2018) it is still there. We have received no follow up on
      what the issue is, no estimated time for repair, etc. and of course,
11    we missed our Memorial Day trip while the RV sat in the service
12    center. I won't have another opportunity to take a vacation until
      August, so losing usage of the RV for our Memorial Day weekend
13    plans was a very substantial loss for our family.
       Had we known that purchasing a brand new motorhome would
14
      result in more time in the shop than on the road, while we make
15    timely payments every month, we never would have made this
      purchase. Rather than family fun and recreation, this RV has
16    been only a source of continuous stress, hazard, expense, and
17    disappointment.

18    They have had our RV for a month and have ignored our
      numerous calls asking for a status update and pricing. Our
19
      service technician, George was finally available and said that we
20    were "in a stack of people he had to call back" when asked why
      we still don't have our RV or any information after a month. He
21    told Steve the repairs (replacing the slide motor and again
22    replacing a faulty battery disconnect, which they already did
      once before) will exceed $1000. Steve told them to do it, that we
23    need the unit back. A few moments later, George called Steve to
      say that if we need it back by May 24, he will likely "have to have
24
      parts expedited, and that's going to cost a few hundred dollars".
25    Steve expressed that this was not our responsibility, they've had
      it a month, and May 24 is another three weeks from now. George
26    refused to acknowledge this and insisted that the cost to get the
27    parts here before our next planned vacation of May 24 would be
      on us. Steve pointed out that it's been a month already with no
28

                                       -7-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 8 of 21



 1                  parts ordered, and stated that this is Camping World's
 2                  responsibility- three more weeks of having our RV is in no way
                    an expedited service. George hung up on him. So, that's where
 3                  we are now. Please advise on what we should do. Do we have
                    them keep our RV another 3 weeks and pay over $1000 (with
 4
                    labor I anticipate it will be closer to $2000, though George
 5                  wouldn't say) for these defective items to be repaired? The unit
                    cannot be used without the repairs, so we feel like we are stuck
 6                  and they can take as long as they want...”
 7
            17.     Since purchase, Plaintiff has returned his ACE to the Defendants and its authorized
 8
     warranty service dealers for repairs on numerous occasions. Despite this prolonged period during
 9
10   which Defendants were given the opportunity to repair the ACE,, the more significant and dangerous

11   conditions were not repaired. Defendants failed to repair the vehicle so as to bring it into conformity
12
     with the warranties set forth herein. From the date of its purchase, the ACE, continues to this day
13
     to exhibit some or all of the non-conformities described herein.
14
15          18.     The defects experienced by Plaintiff with the ACE substantially impaired its use,
16   value and safety.
17
            19.      Plaintiff directly notified all Defendants and each of them of the defective conditions
18
     of the ACE on numerous occasions. Plaintiff notified Defendants that they wanted a rescission of
19
20   the sale of the ACE but Defendants have failed and refused to buy back Plaintiff’s defective ACE.
21                                         VI.    Causes of Action
22
       COUNT 1: VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT
23
            20.     Plaintiff re-alleges and incorporates by reference herein each and every allegation set
24
25   forth in the preceding paragraphs.
26          21.     Plaintiff is a "consumer" as defined in the DTPA.
27
            22.     Defendants violated the following provisions of the DTPA:
28

                                                      -8-
                    Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 9 of 21



 1                   a.     §17.50(1): the use or employment of a false, misleading, or deceptive acts or
 2                          practices as defined in §17.46(b)(5), §17.46(b)(6), §17.46(b)(7), §17.46(b)(9),
                            §17.46(b)(12), §17.46(b)(13), §17.46(b)(20), §17.46(b)(22) and
 3                          §17.46(b)(24) of the DTPA that were detrimentally relied upon by Plaintiff;
 4                   b.     §17.50(2): breach of express warranty, as defined in §2.313 of the Tex Bus
 5                          and Com Code (the warranty failed of its essential purpose and Plaintiff were
                            deprived of substantial value of bargain because the defect was not corrected
 6                          within reasonable time);
 7
                     c.     §17.50(2): breach of the implied warranty to perform repairs in a good and
 8                          workmanlike manner, as set forth in Melody Home Mfg. Co. v. Barnes, 741
                            S.W.2d 349, 354 (Tex. 1987);
 9
10                   d.     §17.50(2): breach of the implied warranty of merchantability as defined in
                            §2.314 of the Texas Business and Commerce Code;
11
12                   e.     §17.50(3): an unconscionable action or course of action as defined by
                            §17.45(5).
13
            23.      Because of the inherent defects in the ACE, which defects existed at the time the ACE
14
15   was sold although not discovered until later, the ACE was not merchantable in that it would not pass

16   without objection in the trade under the contract description and it was not fit for the ordinary
17
     purpose for which such recreational vehicles are used. Furthermore, Defendants failed to perform
18
     the repair work in a good and workmanlike manner. This conduct by Defendants constitute a breach
19
20   of the implied warranties described above, which breach is actionable under DTPA § 17.50(a)(2).
21          24.      When the ACE was not repaired, the express warranties that it would be and had been
22
     repaired were breached. Defendants' breach of the express warranties is actionable under DTPA §
23
     17.50(a)(2).
24
25          25.      Defendants' statements that the ACE‘s defects would be and had been repaired
26   misrepresented the characteristics, uses, benefits, standard and quality of Defendants's services. For
27
     this reason, these representations were false, misleading and deceptive as defined in DTPA §
28

                                                      -9-
                    Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 10 of 21



 1   17.46(b)(5) and (7); and this conduct is actionable under DTPA § 17.50(a)(1).
 2
             26.      The Defendants acts or practices in the selling and/or repairing of the ACE to
 3
     Plaintiff were unconscionable actions or courses of action because they took advantage of the
 4
 5   Plaintiff's lack of knowledge, ability, experience, or capacity of the Plaintiff to a grossly unfair

 6   degree. For this reason, this transaction was unconscionable and is actionable under DTPA §
 7
     17.50(a)(3).
 8
             27.      Plaintiff further contends that Defendants' violations of the DTPA were committed
 9
10   knowingly and intentionally as those terms are defined in §17.45(9) and §17.45(13) of the DTPA

11   entitling Plaintiff to seek civil penalties in trebling of their actual damages in accordance with the
12
     DTPA.
13
             28.      This conduct was a producing and/or proximate cause of actual damages to Plaintiff,
14
15   as set forth below.

16           29.      The limited remedy in Defendants' warranty fails of its essential purpose and deprives
17
     Plaintiff of the substantial value of the bargain because Defendants or its authorized dealerships did
18
     not correct the defects within a reasonable time. Tex. Bus. and Com. Code § 2.719. Therefore, any
19
20   purported limitation of remedies is ineffective.
21           30.      The exclusion of consequential and incidental damages is unconscionable and
22
     therefore unenforceable.
23
             31.      This conduct was a producing and/or proximate cause of actual damages to Plaintiff,
24
25   as set forth below.
26           32.      Any purported waiver or limitations of rights under DTPA by the Defendants is a
27
     violation of public policy under §17.42. WAIVERS: PUBLIC POLICY:
28

                                                        -10-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 11 of 21



 1                   (a)   Any waiver by a consumer of the provisions of this subchapter is contrary to
 2                         public policy and is unenforceable and void; provided, however, that a
                           waiver is valid and enforceable if:
 3
                           (1)      the waiver is in writing and is signed by the consumer;
 4
 5                         (2)      the consumer is not in a significantly disparate bargaining position;
                                   and
 6
 7                         (3)     the consumer is represented by legal counsel in seeking or acquiring
                                   the goods or services.
 8
                    (b)    A waiver under Subsection (a) is not effective if the consumer's legal counsel
 9
                           was directly or indirectly identified, suggested, or selected by a defendant or
10                         an agent of the defendant.

11                  (c)    A waiver under this section must be:
12
                           (1)     conspicuous and in bold-face type of at least 10 points in size;
13
                           (2)     identified by the heading "Waiver of Consumer Rights," or words of
14
                                   similar meaning; and
15
                           (3)     in substantially the following form
16   :
17                                 "I waive my rights under the Deceptive Trade Practices-Consumer
                                   Protection Act, Section 17.41 et seq., Business & Commerce Code,
18                                 a law that gives consumers special rights and protections. After
                                   consultation with an attorney of my own selection, I voluntarily
19
                                   consent to this waiver.
20
                    (d)     The waiver required by Subsection (c) may be modified to waive only
21                         specified rights under this subchapter.
22
            33.     Any purported limitation or reduction in the statute of limitations by the Defendants
23
     under DTPA must not be less than two years under the Texas Civil Practice and Remedies Code
24
25   §16.070. Contractual Limitations Period:
26                  (a)    Except as provided by Subsection (b), a person may not enter a stipulation,
27                         contract, or agreement that purports to limit the time in which to bring suit on
                           the stipulation, contract, or agreement to a period shorter than two years. A
28

                                                    -11-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 12 of 21



 1                          stipulation, contract, or agreement that establishes a limitations period that
 2                          is shorter than two years is void in this state.

 3                  (b)     This section does not apply to a stipulation, contract, or agreement relating
                            to the sale or purchase of a business entity if a party to the stipulation,
 4                          contract, or agreement pays or receives or is obligated to pay or entitled to
 5                          receive consideration under the stipulation, contract, or agreement having an
                            aggregate value of not less than $500,000.
 6
 7          34.     Under DTPA the statute of limitations is two years §17.565. LIMITATION:

 8                  All actions brought under this subchapter must be commenced within two years
                    after the date on which the false, misleading, or deceptive act or practice
 9
                    occurred or within two years after the consumer discovered or in the exercise
10                  of reasonable diligence should have discovered the occurrence of the false,
                    misleading, or deceptive act or practice. The period of limitation provided in
11                  this section may be extended for a period of 180 days if the plaintiff proves that
12                  failure timely to commence the action was caused by the defendant's knowingly
                    engaging in conduct solely calculated to induce the plaintiff to refrain from or
13                  postpone the commencement of the action.
14
            35.     As a direct and proximate result of Defendants' willful violation of their obligations
15
     under the DTPA, Plaintiff has suffered actual, consequential and incidental damages, including but
16
17   not limited to money expended on the purchase of the , damages associated with the inconvenience

18   suffered as a result of the complete failure of the to operate properly, the loss of use of the during
19
     the weeks it has been in the garage for repairs, the cost of repairs related to these defects, loss of
20
     wages, and attorneys' fees. Plaintiff has incurred and will continue to incur in order to protect their
21
22   rights in this matter. The precise amount of damages is unknown at the present time but is estimated

23   to be in excess of $150,000.00 and will be shown according to proof at trial. Attorneys' fees, loss
24
     of use, interest, and other damages continue to accrue.
25
            36.     Under the DTPA, Plaintiff are entitled to recover a sum equal to the aggregate amount
26
27   of costs and expenses, including attorney's fees, if Plaintiff prevails. As a proximate result of

28

                                                      -12-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 13 of 21



 1   Defendants' misconduct as alleged herein, and in an effort to protect their rights and to enforce the
 2
     terms of the agreement as more particularly set forth above, it has become necessary for Plaintiff to
 3
     employ the legal services of Richard C. Dalton. Plaintiff has incurred and continues to incur legal
 4
 5   fees, costs and expenses in connection therewith.

 6         COUNT 2:        VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
 7
            37.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein each
 8
     and every allegation contained in the preceding paragraphs.
 9
10          38.     Plaintiff is a "consumer" as defined in the Magnuson-Moss Warranty Act (hereinafter

11   "Warranty Act"), 15 U.S.C. § 2301(3).
12
            39.     Defendants, THOR and CAMPING WORLD, are "suppliers" and "warrantors" as
13
     defined in the Warranty Act, 15 U.S.C. § 2310(4) and (5).
14
15          40.     The ACE herein above described is a "consumer product" as defined in the Warranty

16   Act, 15 U.S.C. § 2301(l), because it is normally used for personal purposes and Plaintiff in fact
17
     purchased it wholly or primarily for personal use.
18
            41.     The express warranties more fully described herein above pertaining to the ACE, is
19
20   a "written warranty" as defined in the Warranty Act, 15 U.S.C. § 2301(6).
21          42.     The actions of Defendants and each of them as herein above described, in failing to
22
     tender the ACE, to Plaintiff free of defects and refusing to repair or replace the defective ACE,
23
     tendered to Plaintiff constitute a breach of the written and implied warranties covering the ACE, and
24
25   hence a violation of the Magnuson-Moss Warranty Act.
26          43.     Plaintiff has performed all things agreed to and required of them under the purchase
27
     agreement and warranty, except as may have been excused or prevented by the conduct of
28

                                                     -13-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 14 of 21



 1   Defendants as herein alleged.
 2
            44.     As a direct and proximate result of the acts and omissions of Defendants and each of
 3
     them as set forth herein above, Plaintiff has been damaged herein above in an amount in excess of
 4
 5   $150,000.00 according to proof at trial.

 6          45.     Pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(2), Plaintiff are
 7
     entitled to recover as part of the judgment, costs and expenses of the suit including attorney's fees
 8
     based on actual time expended. As a proximate result of the misconduct of Defendants as alleged
 9
10   herein, and in an effort to protect his rights and to enforce the terms of the agreement as more

11   particularly set forth above, it has become necessary for Plaintiff to employ the legal services of
12
     Richard C. Dalton. Plaintiff has incurred and continue to incur legal fees, costs and expenses in
13
     connection therewith.
14
15                                   COUNT 3: LENDER LIABILITY
16          46.     Plaintiff re-alleges and incorporates by reference herein each and every allegation set
17
     forth in the preceding paragraphs.
18
            47.     Plaintiffs are indebted to BANK OF THE WEST as a result of their purchase of the
19
20   PHAETON. Plaintiffs are entitled to assert all claims and defenses stated above against BANK OF
21   THE WEST as a defense to the debt.
22
           COUNT 4:       BREACH OF EXPRESS WARRANTIES AND/OR CONTRACT
23
24          48.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein each

25   and every allegation contained in the preceding paragraphs.
26          49.     Th Defendants’ advertisements and statements in written promotional and other
27
     materials contained broad claims amounting to a warranty that Plaintiff’ ACE or those similarly
28

                                                     -14-
                   Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 15 of 21



 1   situated were free from inherent risk of failure or latent defects. In addition, the Defendants issued
 2
     an expressed written warranty which covered the ACE and warranted that the ACE, was free of
 3
     defects in materials and work quality at the time of delivery.
 4
 5           50.     As alleged above, the Defendants breached its warranties by offering for sale, and

 6   selling as safe to Plaintiff a ACE that was latently defective, unsafe, and likely to cause economic
 7
     loss to Plaintiff.
 8
             51.     In breach of the foregoing warranties, the Defendants have failed to correct said
 9
10   defects.

11           52.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’
12
     actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
13
     repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
14
15   loss of use; damages; and attorney fees.

16                        COUNT 5:       BREACH OF IMPLIED WARRANTIES
17
             53.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein each
18
     and every allegation contained in the preceding paragraphs.
19
20           54.     The Defendants impliedly warranted that Plaintiff’ ACE which it designed,
21   manufactured, and sold, were merchantable and fit and safe for his ordinary use, not otherwise
22
     injurious to consumers, and would come with adequate safety warnings.
23
24           55.     Any purported limitation of the duration of the implied warranties contained in the

25   written warranties given by Defendants is unreasonable and unconscionable and void under the
26   principles of estoppel, because Defendants knew the defects existed and might not be discovered,
27
     if at all, until the ACE, had been driven for a period longer than the period of the written warranty,
28

                                                      -15-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 16 of 21



 1   and Defendants willfully withheld information about the defects from Plaintiff.
 2
            56.     Because of the defects, Plaintiff’s ACE, is unsafe and unfit for use and has caused
 3
     economic loss to the Plaintiff. Therefore, the Defendants breached the implied warranty of
 4
 5   merchantability.

 6          57.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’
 7
     actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
 8
     repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
 9
10   loss of use; damages; and attorney fees.

11          COUNT 6:        NEGLIGENCE AND NEGLIGENT MISREPRESENTATION
12
            58.     Plaintiff re-alleges and incorporates by reference herein each and every allegation set
13
     forth in the preceding paragraphs.
14
15          59.     The Defendants had a duty to Plaintiff to provide a product reasonably safe in design

16   and manufacture, warn of dangerous defects, disclose adverse material facts when making
17
     representations of fact to Plaintiff and correct products which are defective.
18
            60.     The Defendants breached their duty of reasonably care and duty to disclose material
19
20   adverse facts to Plaintiff by the following acts and omissions:
21                  a.      Failure to design and manufacture a ACE that did not harbor the defects
22                          alleged herein;

23                  b.      Failure to notify Plaintiff of the dangerous and defective condition of the
                            ACE when Defendants knew or should have known of the dangerous and
24
                            defective condition;
25
                    c.      Failure to fulfill its duty to disclose the material adverse facts as set forth
26                          above and otherwise failing to exercise due care under the circumstances; and
27
                    d.      Failure to repair the ACE in accordance with the express and implied
28

                                                     -16-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 17 of 21



 1                          warranties.
 2
            61.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’
 3
     actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
 4
 5   repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;

 6   loss of use; damages; and attorney fees.
 7
                                COUNT 7:        BREACH OF CONTRACT
 8
            62.     Plaintiff re-allege and incorporates herein by reference each and every allegation set
 9
10   forth in the preceding paragraphs.

11          63.     Plaintiff would show that the actions and/or omissions of Defendants described herein
12
     above constitute breach of contract, which proximately caused the direct and consequential damages
13
     to Plaintiff described herein below, and for which Plaintiff hereby sues.
14
15          64.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’

16   actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
17
     repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
18
     loss of use; damages; and attorney fees.
19
20                                COUNT 8:        NEGLIGENT REPAIR
21          65.     Plaintiff re-alleges and incorporates herein by reference each and every allegation set
22
     forth in the preceding paragraphs.
23
            66.     On numerous occasions, Plaintiff delivered the ACE to Defendants for repairs of the
24
25   defective conditions covered under the express and implied warranties set forth hereinabove.
26          67.     On each occasion that Plaintiff returned the ACE for repairs, Plaintiff are informed
27
     and believe, and thereupon allege, that Defendants attempted repairs of the ACE pursuant to their
28

                                                     -17-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 18 of 21



 1   obligations under the express and implied warranties. Defendants owed a duty of care to Plaintiff
 2
     to perform repairs on the ACE in a good and workmanlike manner within a reasonable time. These
 3
     Defendants breached this duty.
 4
 5          68.     Defendants' attempted repairs of Plaintiff' ACE were done so negligently, carelessly,

 6   and recklessly as to substantially impair the ACE 's use, value, and safety in its operation and use.
 7
     At no repair attempt was Plaintiff' ACE fully and completely repaired by Defendants, nor were many
 8
     of the conditions of which Plaintiff complained fixed or significantly improved by Defendants'
 9
10   attempts at repair. Nonetheless, each time Plaintiff picked up the vehicle after Defendants' repair

11   attempts, Defendants represented to Plaintiff that the repairs were complete, and Plaintiff relied
12
     thereon.
13
            69.     As a direct and proximate result of Defendants' negligent failure to repair the ACE
14
15   within a reasonable time or within a reasonable number of attempts, Plaintiff were forced to drive

16   a defective and dangerous ACE in conducting their daily activities. As a further direct and
17
     proximate result of Defendants' failure to repair the ACE in a timely and workmanlike fashion,
18
     Plaintiff were forced repeatedly to take the ACE in for further repair attempts and to leave the ACE
19
20   for long periods of time at great inconvenience to themselves, and Plaintiff sustained actual damages.
21          70.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’
22
     actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
23
     repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
24
25   loss of use; damages; attorney fees and damages to Plaintiff's health and well-being in the form of
26   emotional distress.
27
28

                                                     -18-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 19 of 21



 1                                VII.      Economic and Actual Damages
 2
            71.     Plaintiff sustained the following economic and actual damages as a result of the
 3
     actions and/or omissions of Defendants described herein above:
 4
 5                  a..     Out of pocket expenses, including but not limited to the money paid towards
                            the note securing the vehicle;
 6
 7                  b.      Loss of use;

 8                  c.      Loss of the “benefit of the bargain”;
 9
                    d.      Diminished or reduced market value; and
10
                    e.      Costs of repairs.
11
12                                         VIII.   Multiple Damages

13          72.     The Defendants' conduct in violation of the DTPA was committed knowingly, as that
14
     term is defined in that Defendants had actual awareness of the falsity, deception, or unfairness of
15
     such acts, practices, and/or omissions.
16
17          73.     Plaintiff further shows that such acts, practices, and/or omissions were committed

18   "intentionally" in that Defendants specifically intended that Plaintiff act in detrimental reliance on
19
     the falsity or deception or in detrimental ignorance of the unfairness.
20
            74.     Therefore, Plaintiff is entitled to recover multiple damages as provided by 17.50(b)(1)
21
22   of the Texas Business and Commerce Code in an amount not to exceed three times the amount of

23   his economic damages.
24
                                       IX.      Attorney Fees and Costs
25
            75.     Plaintiff are entitled to recover as part of the judgment, costs and expenses of the suit
26
27   including attorney's fees based on actual time expended. As a proximate result of the misconduct

28

                                                      -19-
                  Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 20 of 21



 1   of Defendants as alleged herein, and in an effort to protect his rights and to enforce the terms of the
 2
     agreement as more particularly set forth above, it has become necessary for Plaintiff to employ the
 3
     legal services of Richard C. Dalton. Plaintiff has incurred and continue to incur legal fees, costs and
 4
 5   expenses in connection therewith.

 6                                                X.   Prayer
 7
            76.     For these reasons, Plaintiff pray for judgment against the Defendants for the
 8
     following:
 9
10                  a.      For general, special and actual damages according to proof at trial;

11                  b.      Rescinding the sale of the 2017 THOR ACE MODE 30.2 bearing VIN
12                          1F65F5Dy7HDA11075 and returning to Plaintiff the purchase price including
                            all collateral costs at the time of the sale, any and all finance charges,
13                          insurance premiums, maintenance costs, repair costs, and damages;
14
                    c.      For incidental and consequential damages according to proof at trial;
15
                    d.      Out of pocket damages for expenditures related to any cost of repairs,
16                          deductibles; and towing charges.
17
                    e.      Any diminution in value of the ACE, attributable to the defects;
18
                    f.      Past and future economic losses;
19
20                  g.      Prejudgment and post-judgment interest;
21                  h.      Damages for loss of use of vehicle;
22
                    i.      Civil Penalties and/or Punitive damages;
23
                    j.      Damages for mental anguish;
24
25                  k.      Attorney fees;
26                  l.      Costs of suit, expert fees and litigation expenses; and
27
                    m       All other relief this Honorable Court deems appropriate.
28

                                                       -20-
           Case 3:19-cv-00349 Document 1 Filed 12/02/19 Page 21 of 21



 1
 2                             XI.    Demand for Jury Trial

 3   77.     Plaintiff hereby demands a trial by jury to the extent authorized by law.
 4                                         RESPECTFULLY SUBMITTED:
 5
 6                                         BY: /s/ Richard C. Dalton
                                           Richard C. Dalton
 7                                         Texas Bar No. 24033539
 8                                         Louisiana Bar No. 23017
                                           California Bar No. 268598
 9                                         1343 West Causeway Approach
                                           Mandeville, Louisiana 70471
10                                         E-mail: rick@rickdaltonlaw.com
11                                         Tel. (985) 778-2215
                                           eFax: (985) 261-2855
12
13                                         ATTORNEY FOR PLAINTIFF

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -21-
